Citation Nr: 0217711	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran is competent for Department of 
Veterans Affairs (VA) purposes according to the provisions 
of 38 C.F.R. § 3.353.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1978.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which determined that the 
veteran was not competent to handle disbursement of VA 
funds.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran lacks the mental capacity to contract or 
manage his own affairs, including disbursement of funds 
without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA purposes. 38 U.S.C.A. § 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.353 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim 
(inapplicable here), redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the March 
2001 statement of the case (SOC) and the January 2002 
supplemental statement of the case (SSOC) of the laws and 
regulations pertaining to competency determinations.  This 
was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claim.  The 
veteran was provided with VA examinations in September 
2000 and October 2001, and field examinations were 
conducted in July and November 1999, and January 2002.  VA 
hospitalization and outpatient records were obtained, and 
the veteran was provided with a hearing at the RO in July 
2001.  The January 2002 SSOC informed the veteran that VA 
would help him obtain additional evidence.  It also 
specified what evidence the veteran must obtain to 
successfully prosecute his claim, what evidence VA had 
obtained and that VA had assisted him in obtaining the 
evidence that he had identified as relevant to his claim.  
The veteran did not identify any additional evidence to be 
obtained.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

During service in July 1978, the veteran sustained serious 
head injuries in an automobile accident.  He was 
unconscious for several weeks, and spent approximately one 
year in a VA hospital.  

In December 1978, the RO granted service connection for 
closed head injury with cerebral and brain stem contusion, 
vigil state and bilateral decortication.  A 100 percent 
disability evaluation was assigned as well as special 
monthly compensation.

A July 1979 rating decision determined that the veteran 
was not competent to manage his VA funds.  Subsequently, 
an October 1979 rating decision determined that the 
veteran's mental and physical condition had improved, and 
that he was now competent to manage his funds.

In the June 1999 rating decision now on appeal, the RO 
determined that the veteran was now incompetent.  The 
veteran has disagreed with that determination.

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the 
disbursement of funds without limitation.  38 U.S.C.A. § 
3.353(a) (2002).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2002); see also 38 
C.F.R. § 3.102 (2002).  A medical opinion is required for 
the rating agency to make a determination of incompetency.

Unless the medical evidence is clear, convincing and 
leaves no doubt as to the person's incompetency, the 
rating agency will not make a determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 
C.F.R. § 3.353(c) (2002).  Determinations as to 
incompetency should be based upon all evidence of record, 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

It is the Board's responsibility to assess the probative 
weight of the evidence of record in rendering a decision, 
including analysis of the credibility and probative value 
of the evidence, and must account for evidence which it 
finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  If the evidence 
supports the claim or is in relative equipoise, the 
veteran prevails in either event, but if the preponderance 
of the evidence is against the claim, the claim must be 
denied.

The veteran was hospitalized in a VA facility for seven 
days in November 1997.  His Axis I discharge diagnosis was 
psychotic disorder related to substance dependence, 
alcohol dependence, and cocaine abuse.  The veteran was 
noted to be not completely compliant with his medications.  
The discharge examination noted that the veteran was 
unable to work and unable to manage his funds.  

The veteran's treating VA psychiatrist submitted a letter 
dated in February 1999 in which she noted that the veteran 
was not competent to manage his VA funds and that a 
guardian should be assigned as soon as possible.

A VA field examination report was filed in November 1999.  
The field examiner described the veteran's physical and 
mental condition as poor.  The veteran could not account 
for nearly $1,000 per month of income.  The examiner 
stated that the "veteran's mental condition is diminished 
to the point where he can no longer comprehend what it 
would take to manage his funds in a prudent manner and 
would easily be taken advantage of.  Based on this 
information, it is my opinion that the veteran lacks the 
ability to manage his funds and needs to have a payee 
assigned."

A VA psychiatric evaluation was conducted in September 
2000.  The examiner noted that the veteran had been on 
Risperidone for several years, however there were a lot of 
reports in the record of poor medication compliance 
through the years.  The veteran's behavior had at times 
been erratic and inappropriate.  The veteran reported that 
he currently lived in a halfway house and had been free of 
cocaine and alcohol abuse since December 1999.  The 
examiner stated that:

This patient is apparently doing better 
since he has been sober and clean, but 
he has a history of erratic behavior in 
the past, especially concerning the use 
of drugs and alcohol and the poor 
compliance with medications.  For that 
reason, I think he should be considered 
incompetent to handle his own financial 
affairs for VA purposes.  

The most recent VA examination was conducted in October 
2001.  The examiner noted that the veteran had experienced 
relapses of substance abuse in 2000 and 2001.  The 
examiner noted that the veteran had a serious problem with 
his balance, including an ataxic and spastic gait, with a 
wide stance.  He seemed perilously close to falling, and 
was troubled with poor coordination.  His speech was 
slurred and slow in rate and flow, but showed no 
irrelevant, illogical or obscure patterns.  His affect was 
appropriate most of the time, but sometimes his behavior 
and display of emotions was obviously uninhibited and 
inappropriate.  The veteran admitted to some auditory 
hallucinations.  The examiner stated that the veteran's 
insight and judgment seemed rather poor and his ability to 
take care of his money was very much in question.  "Even 
when he is doing better, apparently because he has been 
sober and clean, he should be considered incompetent to 
handle his financial affairs for VA purposes."

The most recent VA field examination was conducted in 
January 2002.  The examiner noted that the veteran knew 
the sources and amounts of his income but did not know his 
expenses.  The examiner concluded that the veteran was not 
able to manage all VA benefits independently, and that 
there was sufficient income and/or assets to support the 
need for court protection.
The Board is cognizant of the fact that the veteran 
maintains that he is fully capable of managing his 
financial affairs.  However, the clear weight of the 
medical evidence of record demonstrates that the veteran's 
mental capacity to handle his own affairs is limited by 
his service-connected brain trauma residuals.  38 C.F.R. § 
3.353(a) (2002).  This evidence shows that the veteran is 
at times unaware of his expenses, cannot account for all 
his monthly income, and has a history of erratic behavior 
particularly with regard to substance abuse and compliance 
with medications.  The presumption of competency has been 
rebutted by clear and convincing evidence that the veteran 
is unable to manage his affairs without the assistance of 
another.  

Competent medical opinions, buttressed by the field 
examinations, show that the veteran is not competent to 
handle funds "without limitation," and that the direct 
payment to him of benefits would be detrimental to his 
well being.

The veteran's assertions as to his competency do not 
constitute competent medical evidence, which is required 
in this instance because the pertinent issue involves a 
medical determination.  See 38 C.F.R. § 3.353(c) (2002); 
Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  The 
veteran's statements alone are not persuasive, 
particularly in light of the opinions by the VA 
psychiatrists that he is incompetent.  Accordingly, the 
Board finds that the veteran is not competent for VA 
purposes, and the preponderance of the evidence is against 
the claim for restoration of competency.


ORDER

The veteran is not competent for VA purposes, and the 
appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

